Citation Nr: 0842897	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to recognition as a "child" of the veteran for 
purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945.  He died in September 1979.  The appellant is 
the veteran's married daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision in which 
the RO notified the appellant that she was ineligible for 
death benefits because she was not a "helpless child" of 
the veteran under VA regulations.  Because the appellant is 
married, the Board has recharacterized the issue on appeal as 
recognition as a "child" not a "helpless child" of the 
veteran for purposes of VA death benefits.

In October 2007, the appellant testified during a Travel 
Board hearing before the undersigned Veterans Law Judge; a 
copy of the transcript is in the record.  Additional evidence 
was received in January 2008, along with a waiver of review 
by the agency of original jurisdiction (here, the RO).  After 
that hearing, the appellant submitted additional evidence 
directly to the Board, with a waiver of initial RO 
jurisdiction, which the Board accepted for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.800 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim has been accomplished.

2.  The appellant was born on February [redacted], 1951; she was 54 
years old and had been married to her second husband since 
November 1974, when she filed for VA death pension benefits 
in June 2005.

3.  There is no evidence that the appellant became incapable 
of self-support prior to reaching the age of 18.


CONCLUSION OF LAW

The claim for entitlement to recognition of the appellant as 
the "child" of the veteran for purposes of payment of VA 
death pension benefits lacks legal merit.  38 U.S.C.A. 
§§ 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
Even so the appellant is not prejudiced by the Board's 
consideration of her claim for death benefits as a "child" 
of the veteran as VA has already met all notice and duty to 
assist obligations to her under the VCAA as shown in an 
August 2005 pre-rating letter.  In that letter, the RO 
explained how to establish entitlement to VA death benefits 
as a "child" (to include that she must be unmarried and to 
have been incapable of self-support prior to reaching the age 
of 18), notified the appellant of VA's and her respective 
duties to support her claim for death benefits, and afforded 
her opportunity to furnish information and/or evidence in 
support of the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support her claim.  She 
testified at a Board hearing and provided additional evidence 
directly to the Board after that hearing.  The veteran's 
service treatment records, the appellant's birth certificate 
and selected private treatment records, the veteran's 
certificate of marriage, and a copy of the hearing transcript 
and various statements submitted by the appellant are 
associated with the record.  Further, there is no indication 
that any evidence that bears on the claim currently under 
consideration is outstanding.  Thus, the Board finds that all 
necessary notification and development action on this claim 
has been accomplished.  As indicated below, the claim is 
being denied as lacking legal merit; as such, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. Analysis

A surviving child of a qualifying veteran may be entitled to 
Dependency and Indemnity Compensation (DIC) to include death 
pension benefits.  38 U.S.C.A. § 1542 (West 2002).  To be 
eligible for these benefits an appellant, such as the 
claimant, must establish that she is a "child" as defined by 
law and regulations.  Id.

A claimant qualifies as a "child" if he or she is born of the 
veteran.  38 U.S.C.A. § 101(4)(A) (West 2002).  Nevertheless, 
he or she must also be unmarried, and (i) under the age of 
18; or (ii) who, before attaining the age of 18 became 
permanently incapable of self-support; or (iii) who, after 
attaining the age of 18 and until completion of education or 
training (but not after attaining the age of 23), is pursuing 
a course of instruction at an approved education institution.  
(Emphasis added.)  38 U.S.C.A. § 101(4)(A)(West 2002); 38 
C.F.R. §§ 3.57, 3.356 (2008).

An initial award of DIC is payable from the first day of the 
month in which the child attains the age of 18 if the child 
was pursuing a course of instruction at an approved 
educational institution on the child's 18th birthday, and if 
a claim for benefits is filed within 1 year from the child's 
18th birthday.  An initial award of DIC to a child in the 
child's own right based upon a course of instruction at an 
approved educational institution which was begun after the 
child's 18th birthday may be paid from the first day of the 
month in which the course commenced if a claim is filed 
within 1 year from that date.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.667 (2008).

Initially, the Board notes that the appellant was born on 
February [redacted], 1951 and was a natural child of the veteran.  
After the veteran's death in September 1979, the appellant's 
mother (the veteran's surviving spouse) applied for DIC 
benefits.  But she died during the pendency of her appeal of 
the RO's denial of service connection for the cause of the 
veteran's death in 1980.  

The record also reflects that, at the time of her June 2005 
application for death benefits, the appellant was 54 years of 
age, that is, she was older than the maximum allowable age of 
23 for purposes of satisfying the definition of "child."  
Moreover, the appellant testified that she had been married 
to her first husband for seven years and, after their 
divorce, has been married since November 1974 to her second 
husband.  Even though the record does not contain a copy of 
either certificate of marriage, adding the total time that 
she has been married (40 years) and subtracting it from 2007, 
would indicate that at the time of her 18th birthday, on 
February [redacted], 1969, she was already married.  In addition, had 
she been unmarried at the time of her 18th birthday, there is 
no evidence of record showing that she became permanently 
incapable of self-support prior to her 18th birthday.  In 
fact, the appellant testified that she had attended college 
but did not graduate and, although she has had some jobs, she 
did not pursue a career because she was basically a 
housewife.  During her testimony, she indicated that some of 
the disabilities that she claims render her incapable of 
self-support were not diagnosed until she was in her 20s.  
The earliest medical evidence of record provided by the 
appellant only goes back to July 1977, more than 8 years 
following her 18th birthday.  Thus, even if she were 
unmarried, there is no evidence showing that prior to her 
18th birthday, the appellant became permanently incapable of 
self-support.

For all the foregoing reasons, the Board must conclude that 
the appellant is not a "child" for purposes of establishing 
legal entitlement to VA death pension benefits.  Hence, the 
claim on appeal must be denied.  As the law is dispositive of 
this claim, it must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Finally, the Board acknowledges that the appellant appears to 
have raised many other issues-the effective date of the 
veteran's original award of VA benefits and the termination 
date of her educational benefits-but none these issues are 
in appellate status and before the Board.  Most of her 
complaints revolve around a general lack of knowledge or 
understanding of VA benefits.  While it is unfortunate that 
the appellant may not have been clear about all possible 
benefits to which she, her mother, or the veteran may have 
been entitled, and the ways of applying for them, the United 
States Court of Appeals for Veterans Claims, citing to an 
opinion from the United States Supreme Court, has held that 
everyone dealing with the Government is charged with 
knowledge of Federal statute and agency regulations.  Morris 
v. Derwinski, 1 Vet. App. 260 (1991).  Furthermore, the VA is 
under no legal obligation to individually notify every 
potential claimant of his or her possible entitlement to VA 
benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. 
Derwinski, 2 Vet. App. 451 (1991).  


ORDER

As the appellant is not entitled to recognition as the 
veteran's "child" for purposes of VA death benefits, the 
appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


